Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 04/19/2021 has been entered and made of record.
Claims 1-11 are pending.


REASON FOR ALLOWANCE




The invention claimed in claim 1 is an in-vehicle image capturing device and in claim 8 is a bracket which holds an image capturing unit. The claims comprise a distinct combination of limitations (emphasis added):  “an image capturing unit which captures an image; and a holding part which includes a shielding section for partially shielding the image capturing unit and which holds the image capturing unit, wherein the image capturing unit includes a supported section which is supported by the holding part, and the holding part includes a guiding section for guiding the supported section toward a first direction in which the image capturing unit is along the window glass, and a supporting section for supporting the supported section and for restricting movement, in the first direction, of the supported section that has been guided by the guiding section, and the supporting section includes an abutting portion on which the supported section abuts, and an elastic body that presses the supported section against two surfaces of the abutting portion in a second direction that is a direction away from the window glass.”.


Regarding claim 1, Kimura in view of Shioya meets the claim limitations. See Final Rejection mailed on 01/25/2021. However in the same field of endeavor neither Kimura nor Shioya discloses the deficient claim as follows (emphasis added): “the supporting section includes an abutting portion on which the supported section abuts, and an elastic body that presses the supported section against two surfaces of the abutting portion in a second direction that is a direction away from the window glass”.


Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. Corwin et al. (“Corwin”) [US 2014/0246868 A1], Fig. 8A, 8B, para. 0061, discloses an elastic body: a flange ‘350’. Corwin does not disclose explicitly the flange ‘350’ pressing the supported section against two surfaces of the abutting portion.


None of the prior arts of the record explicitly teach the distinct combination of the said limitations. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claims 1-11 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488